Appeal from an order of the Supreme Court, Niagara County (Erin M. Peradotto, J.), entered January 6, 2006 in a personal injury action. The order granted the motion of defendants Derek Smith and Sandra Smith for summary judgment dismissing the third amended complaint against them and denied plaintiffs’ motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.